Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1, 8, and 15
Mazumdar teaches the removal of duplicate impressions. Measure of reach is done for demographic group(s) or other identified target markets. Fig.7 teaches a mean squared error (MSE) is obtained. A weighting variable alpha represents the odds ratio of MSE for social network users to the MSE of the ratings entity panelist. Equation 4 shows the overlap multiplier is the weighting variable α. Overlap multiplier is used in conjunction with first and second age/gender group information to determine a total reach.
Chaar teaches reach may be generally defined as the cumulative number of unique, unduplicated, or original impressions. Table 1 shows the number for spot reach, schedule cumulative reach, duplicated audience.
Hood teaches reach for TV schedule, online video ad schedule, and combined schedule.
Ray teaches deduplicated reach is the number of different people exposed to an advertisement irrespective of the device. For example, if a particular consumer has seen an advertisement on his/her TV, desktop and one or more mobile devices, that consumer only contributes 1 to the reach. Deduplicated Reach=Deduplicated Exposed Audience/Total Audience.
Barbier teaches from identifying from a list of Household number/Person ID who would not have been exposed to the TV campaign. Invention identifies the on-target unexposed unique viewers, i.e. the list of Household number/Person ID who would have not been exposed.

Claim(s) 1, 8, and 15 comprise of a unique combination of elements that are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.

The prior art does not disclose the combination of steps set forth in the instant independent claims:
determine a duplicated audience size representative of panelists exposed to television media and digital media;
determine a panel duplication reach based on the duplicated audience size and a panelist population;
determine a did-not-view reach based on a television audience size, a digital audience size, the duplicated audience size, and the panelist population, the television audience size corresponding to the television media, the digital audience size corresponding to the digital media;
obtain an overlap multiplier as a ratio of (1) a product of the panel duplication reach and the did-not-view reach and (2) a product of a television panel reach and a digital panel reach, the television panel reach corresponding to the television audience size, the digital panel reach corresponding to the digital audience size;
determine a duplication factor for a media item based on a television audience reach, a digital audience reach, and the overlap multiplier, the television audience reach corresponding to a duplicated television audience exposed to the television media, the digital audience reach corresponding to a duplicated digital audience exposed to the digital media; and
determine a total audience for the media item based on the television audience reach, the digital audience reach, and the duplication factor.

Accordingly, Applicant’s invention is allowed for at least these reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425